FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 16, 2021

                                   No. 04-21-00242-CV

          ELECTRIC RELIABILITY COUNCIL OF TEXAS and Bill Magness,
                               Appellants

                                            v.

                                     CPS ENERGY,
                                       Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-CI-04574
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
       Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. Time is
extended to September 13, 2021.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court